DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 6/18/21, Applicant, on 9/14/21, amended claims 1, 10, and 19. Claims 1-20 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0073411 to Bhogal et al. (hereafter referred to as Bhogal), in view of U.S. Patent Application Publication Number 2018/0182005 to Teo (hereafter referred to as Teo), and in further view of U.S. Patent Application Publication Number 2011/0004509 to Wu et al. (hereafter referred to as Wu).
As per claim 1, Bhogal teaches:
A method performed by hardware processing circuitry, the method comprising: (Paragraph Number [0065] teaches many different processors used in many different computing platforms.  FIG. 5 illustrates a generalized computing platform (500), such as common and well-known computing platforms such as "Personal Computers", web servers such as an IBM iSeries.TM. server, and portable devices such as personal digital assistants and smart phones, running a popular operating systems (502)). 
filtering historical item listings for items having an equivalent type to a particular item (Paragraph Numbers [0042]-[0045] teaches a user expresses a need to determine a price for an item for sale or auction and provides a description, which is received (401) by the APDU (702) either directly or via the auction server. The APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. If (405) the confidence level C.sub.Pi is less than a threshold T, the signal is triggered to one or more automatic market analysis services, which is at least one novel step of the present embodiments being described. When the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user. Paragraph Number [0055] teaches an Auction Bid Level Vigilance Unit (ABLVU) (801) is communicably disposed, preferably through one or more computer networks (601'), to receive a Watch Item Command (805) from a bidder's console (604).  This command would include, typically, a link to an auction being offered by the auction server (602), such as an auction number, item number, or even a set of item descriptive parameters regarding the item (e.g. manufacturer and model number, color, size, quantity, weight, etc.) Paragraph Number [0057] teaches the ABLVU then may use the item descriptive 
determining, based on past depreciation of the items being the equivalent type to the particular item, predictions for the particular item with the trained machine learning model, the predictions comprising a plurality of future sales prices over a corresponding plurality of future time periods (Paragraph Number [0042] teaches a user expresses a need to determine a price for an item for sale or auction and provides a description, which is received (401) by the APDU (702) either directly or via the auction server. Paragraph Number [0043] teaches the APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0047] teaches the analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate the confidence level C.sub.Pi.  The system may compute a ranked list of prices P.sub.1 .  . . n, each with a confidence value C.sub.1 .  . . n.  (See also Paragraph Number [0049] which teaches an example of this claim limitation)).
the predictions further including a corresponding plurality of different probabilities at different future time periods of the plurality of future time periods of sale completion associated with each of the plurality of future sales prices (Paragraph Number [0038] teaches the logistic regression is used to predict an output variable Y, given a set of input features X. Y can be 1, if a candidate item listing is sold, and 0 otherwise.  X can be a vector of prediction feature values associated with the item listing.  For example, the vector might include relative price of the item listing and the feedback score of the seller. Paragraph Number [0042] teaches a user expresses a need to determine a price for an item for sale or auction and provides a description, which is received (401) by the APDU (702) either directly or via the auction server. Paragraph Number [0043] teaches the APDU analyzes (402) the item description, queries (403) the historical sales (609), and determines (404) an initial price P.sub.i and confidence level C.sub.Pi associated with the initial price P.sub.i. Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0047] teaches the training module 204 is configurable to access historical transaction data from the database 126 to develop a training set of potential purchase criteria (e.g., prediction features).  The prediction module 206 is configurable to use the training set developed by the training module 204 to predict an 
receiving a first user selection indicating one or more of the different probabilities (Paragraph Number [0039] teaches the user profile in element 3 above may be stored on a user's computer, on a cloud, in a mobile device, etc. Such a user profile may contain financial information about a user, a level of risk and risk avoidance, a desire for fast sales, and other related parameters. A confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price). For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team Paragraph Number [0040] teaches some teams may respond faster than others, and, in the interest of time, a user may specify desired timing. In one embodiment, multiple third party services may be employed to provide the aforementioned suggestion data. The third parties might be rated by people auctioning in terms of accuracy of their predictions when compared to the final price, quantities, and times at which actual items sold).
receiving a second user selection indicating one or more of the future time periods corresponding to the selected one or more different probabilities (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0047] teaches 
determining a time to initiate publication of an online listing for the particular item based on the selected one or more different probabilities and the selected one or more future time periods (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 .  . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0047] teaches the training module 204 is configurable to access historical transaction data from the database 126 to develop a training set of potential purchase criteria (e.g., prediction features).  The prediction module 206 is configurable to use the training set developed by the training module 204 to predict an item listing's potential for being sold. (See also Paragraph Number [0049] which teaches an example of this claim limitation)).
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach 
automatically publishing the online listing for the particular item in an online listing system in accordance with the determined time. (Paragraph Number [0023] teaches a software application running on the mobile device may utilize rich media technology to enable a user to take multiple pictures of various items or a single picture of a group of multiple items, tag the items with data, store the foregoing, and later list the items for sale on a marketplace. Paragraph Number [0028] teaches the communication module 202, in some example embodiments, may be configured to receive a request from the mobile device 130 to list one or more of the sale items 204 selected by the user 140 from the images 208.  For some example embodiments, interaction of the user 140 may not be needed because the sale items 204 are selected based on predetermined default criteria.  The communication module 202 may be coupled to the multiple listing engine 120, which in turn may include a media receiving module 122, a processing module 124, a data receiving module 126, and a price estimation module 128.  Paragraph Number [0098] teaches as shown in FIG. 5B, the method 510 may commence at operation 502, with the communication module 202 receiving a request from the mobile device 130 to list one or more sale items 204 on the publication system 150).
Both Bhogal and Teo are directed to online auction marketplaces. Bhogal discloses monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically. Teo improves upon Bhogal by disclosing touch screen hand gestures to select specific information and automatically initiating a listing of the item. One of ordinary skill in the art would be motivated to further include 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically in Bhogal to further utilize touch screen hand gestures to select specific information and automatically initiating a listing of the item as disclosed in Teo, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bhogal teaches utilizing machine learning, but does not explicitly teach utilizing item information including pricing as training data for the machine learning which is taught by the following citations from Wu:
providing item information for determining item predictions as training data to a machine learning model (Paragraph Number [0027] teaches price can be a major factor in a buyer's decision to purchase a particular item.  Price can be most meaningful when compared between similar items. Paragraph Number [0034] teaches predicting whether a new item listing can be sold involves developing a prediction model from one or more of the purchase criteria listed above. Prediction models can be trained via machine learning algorithms. Given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as 
training the machine learning model with the training data (Paragraph Number [0054] teaches the method 400 includes operations for accessing historical transaction data 402, selecting a predictive feature 404, creating a training data set 406, creating a prediction model 408, receiving a search request 410, generating a list of search results 412, ranking the search results 414, and presenting the ranked search results 416.  Method 400 commences at operation 402 with the training module 204 accessing historical transaction data from the database 126.  At operation 404, the method 400 continues with the training module 204 selecting a predictive feature to extract from the historical transaction data stored in the database 126.  In an example, the predictive feature is selected from the list of item and seller features provided in Table 1 above.  In another example, a predictive feature not listed is selected for use in creating a training data set).
Both the combination of Bhogal and Teo and Wu are directed to online auction marketplaces. The combination of Bhogal and Teo discloses monitoring prices for items 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically and utilizing machine learning in the combination of Bhogal and Teo to further utilize item information including pricing as training data for the machine learning as disclosed in Wu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Bhogal teaches:
A system comprising: hardware processing circuitry; a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (Paragraph Number [0067] teaches the "hardware" portion of a computing platform typically includes one or more processors (504) accompanied by, sometimes, specialized co-processors or accelerators, such as graphics accelerators, and by suitable computer readable memory devices (RAM, ROM, disk drives, removable 
The remainder of the claim limitations are substantially similar to the claims recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Bhogal teaches:
A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: (Paragraph Number [0067] teaches the "hardware" portion of a computing platform typically includes one or more processors (504) accompanied by, sometimes, specialized co-processors or accelerators, such as graphics accelerators, and by suitable computer readable memory devices (RAM, ROM, disk drives, removable memory cards, etc.).  Depending on the computing platform, one or more network interfaces (505) may be provided, as well as specialty interfaces for specific applications.  If the computing platform is intended to interact with human users, it is provided with one or more user interface devices (507), such as display(s), keyboards, pointing devices, speakers, etc. And, each computing platform requires one or more power supplies (battery, AC mains, solar, etc.)).
The remainder of the claim limitations are substantially similar to the claims recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 11, and 20, the combination of Bhogal, Teo, and Wu teaches each of the limitation of claims 1, 11, and 19 respectively.
In addition, Bhogal teaches:
monitoring a market price of items having a similarity to the particular item (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.)).
wherein the determining of the time to initiate publication of the online listing for the particular item determines a time within the subset of time periods corresponding to a future sales price equivalent to the monitored market price (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.)).
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach utilizing touch screen hand gestures to select specific information and automatically initiating a listing of the item which is taught by the following citations from Teo:
further comprising: causing display of a user interface, the user interface including a graph relating the plurality of future sales prices, via a y-axis of the graph, to the corresponding plurality of future time periods for the particular item, the plurality of future time periods displayed across an x- axis of the graph (Paragraph Number [0069] teaches the data is presented in one or more web pages using graphical elements, such as charts, graphs, or tables.  For example, a line graph may be used to illustrate the estimated price of a vehicle over time, e.g., over several model years.  As another example, a line graph may be used to illustrate an estimated price of a vehicle and an estimated depreciated residual price over time, e.g., several model years.  As other examples, the prices of two or more vehicles, or the estimated depreciated residual prices of two or more vehicles may be displayed for comparative analysis).
receiving two touch inputs defining opposing corners of a rectangle overlaid on the graph (Paragraph Number [0022] teaches a mobile device which may be camera enabled may include a mobile Operating System (OS) run on a hardware platform adapted for the OS.  Such a mobile device may include a Graphical User Interface (GUI), which may be based on the concept of direct manipulation of a touch screen monitor with gestures.  The GUI may permit a nearly instantaneous response to user input.  The gestures for interaction with the mobile OS may include swiping, tapping, pinching, and/or reverse pinching. Paragraph Number [0025] teaches the mobile device 130, in some example embodiments, may include a Graphical User Interface (GUI) which may be manipulated by gestures of a hand of the user 140 hand. Paragraph Numbers [0068]-[0069] teaches the data is presented in one or more web pages using graphical elements, such as charts, graphs, or tables.  For example, a line graph may be used to illustrate the 
determining a subset of the future sales prices and corresponding future time periods displayed on the graph and within the rectangle (Paragraph Number [0029] teaches selecting a category from a catalogue hierarchy used by an online publication system, the selected category being one of a plurality of categories assigned to listings describing an item for sale; filtering listings within the selected category to select a set of filtered listings; applying a decay formula to each filtered listing of the set of filtered listings; selecting one or more of the filtered listings based on a ranking of the filtered listings; and providing a graphical user interface to a user of an online publication system, the graphical user interface to display the selected filtered listings to the user as discussed above.  The user may select the listing or listings respectively most similar to the items, or types of items, that had been stored offline on the mobile device.  Paragraph Numbers [0068]-[0069] teaches the data is presented in one or more web pages using graphical elements, such as charts, graphs, or tables.  For example, a line graph may be used to illustrate the estimated price of a vehicle over time, e.g., over several model years.  As another example, a line graph may be used to illustrate an estimated price of a vehicle and an estimated depreciated residual price over time, e.g., several model years).
Both Bhogal and Teo are directed to online auction marketplaces. Bhogal discloses monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically. Teo improves upon Bhogal by disclosing touch screen hand gestures to select specific information and automatically initiating a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically in Bhogal to further utilize touch screen hand gestures to select specific information and automatically initiating a listing of the item as disclosed in Teo, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 3 and 12, the combination of Bhogal, Teo, and Wu teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: causing display of a user interface, the user interface configured to receive a retained value of the particular item for the user, the user interface further configured to display a plurality of controls (Paragraph Number [0062] teaches Historical Bid Value Suggestion(s). Historical sales data of similar items may be analyzed as described with respect to the related invention, but in the case of the present invention, the results of the historical analysis are presented to the bidding user to suggest likely winning bid values and likely losing bid values.  For example, a bidder may be 
each control configured to select a different confidence interval for retaining the value over different associated time periods (Paragraph Number [0039] teaches a confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price).  For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team.  Once such information is gained from teams, confidence values will likely increase. Paragraph Number [0047] teaches the analysis (402), querying (403) and determining (404) may be performed using a machine learning mechanism to calculate the confidence level C.sub.Pi.  The system may compute a ranked list of prices P.sub.1 . . . n, each with a confidence value C.sub.1 . . . n. An Unstructured Information Management Architecture (UIMA) may be used to facilitate the Natural Language Processing (NLP).  Also, in these steps, a user-specified confidence level may be employed or considered. (See also Paragraph Number [0051])).
receiving a selection of a particular confidence interval of the different confidence intervals (Paragraph Number [0039] teaches a confidence (e.g. certainty) value is updated at regular intervals to indicate how sure the system is with respect to a response (a price).  For example, after scanning databases of past sales, the system may request price estimates from more than one (human) market analysis team.  Once such 
Bhogal teaches monitoring prices for items to determine likelihood of selling at specific prices and displaying that information graphically but does not explicitly teach utilizing touch screen hand gestures to select specific information and automatically initiating a listing of the item which is taught by the following citations from Teo:
wherein the publishing of the online listing for the particular item on the online listing system is further in accordance with the selected particular confidence interval. (Paragraph Number [0023] teaches a software application running on the mobile device may utilize rich media technology to enable a user to take multiple pictures of various items or a single picture of a group of multiple items, tag the items with data, store the foregoing, and later list the items for sale on a marketplace. Paragraph Number [0028] teaches the communication module 202, in some example embodiments, may be configured to receive a request from the mobile device 130 to list one or more of the sale items 204 selected by the user 140 from the images 208.  For some example embodiments, interaction of the user 140 may not be needed because the sale items 204 are selected based on predetermined default criteria.  The communication module 202 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claims 4 and 13, the combination of Bhogal, Teo, and Wu teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: causing display of a user interface, the user interface configured to display a plurality of controls, each control selectable to define different rules for setting a sales price of the particular item (Paragraph Number [0021] teaches an enhanced arrangement (700) of components for an online or electronic auction is shown according to at least one embodiment of the related invention, which in addition to the components of FIG. 6, adds an Auction Price Determination Unit (APDU) (702) which is communicably interfaced to the historical auction sales data (609) to receive digital assets (photos, descriptions, etc.) regarding items previously sold and unsold in the auction, bid parameters regarding results of previously concluded auctions (number of bids, length of time in auction until sale completed, pace of bids, values of bids, values of increments in the bids, etc.).  The APDU is also communicably interfaced to the offeror's console (603) 
one of the controls selectable to define a rule setting a sales price so as to maintain a fixed probability of sale completion of the item over time based on the predictions (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0049] teaches the system conveyed information to the offeror's console may include a probability of sale for an item for a set of different possible prices.  As an example, consider an item that has a 90% chance of sale if offered for $5000, but only a 40% chance of sale if offered at a price of $8000.  This set of probabilities may be determined and provided to the seller in the form of a useful graph, pie chart, or other form).
receiving input selecting one of the plurality of controls (Paragraph Number [0021] teaches an enhanced arrangement (700) of components for an online or electronic auction is shown according to at least one embodiment of the related invention, which in addition to the components of FIG. 6, adds an Auction Price Determination Unit (APDU) (702) which is communicably interfaced to the historical auction sales data (609) to receive digital assets (photos, descriptions, etc.) regarding items previously sold and unsold in the auction, bid parameters regarding results of previously concluded auctions 
wherein the publishing of the listing sets a sales price of the particular item in the listing according to a rule defined by the selected control (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0049] teaches the system conveyed information to the offeror's console may include a probability of sale for an item for a set of different possible prices.  As an example, consider an item that has a 90% chance of sale if offered for $5000, but only a 40% chance of sale if offered at a price of $8000.  This set of probabilities may be determined and provided to the seller in the form of a useful graph, pie chart, or other form).
As per claims 5 and 14, the combination of Bhogal, Teo, and Wu teaches each of the limitations of claims 1 and 4, and 10 and 13 respectively.
In addition, Bhogal teaches:
wherein the user interface is further configured to display a second control selectable to define a second rule setting the sales price so as to maintain a second fixed probability of sale completion of the item over time based on the predictions.   (Paragraph 
As per claims 6 and 15, the combination of Bhogal, Teo, and Wu teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
further comprising: monitoring recent completed item listings to determine a current market value for the particular item. (Paragraph Number [0062] teaches Historical Bid Value Suggestion(s). Historical sales data of similar items may be analyzed as described with respect to the related invention, but in the case of the present invention, the results of the historical analysis are presented to the bidding user to suggest likely winning bid values and likely losing bid values.  For example, a bidder may be looking at an item for auction which has historically sold at around $25 to $30.  If the bidder configures an automated bidding agent to not go beyond a top bid of $15, then the historical analyzer portion of the ABLVU may prompt the bidding user to indicate a low likelihood of winning at such a top bid value, and may optionally suggest a value of $22 or $24, just below the historical value.
comparing the current market value to a predicted value from the predictions of future sales prices for a current time period (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the 
generating an alert if a difference between the current market value and the predicted value meet one or more criterion (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item).
As per claims 7 and 16, the combination of Bhogal, Teo, and Wu teaches each of the limitations of claims 1 and 6, and 10 and 15 respectively.
In addition, Bhogal teaches:
wherein generating the alert comprises causing display of a notification user interface, the notification user interface configured to display at least two selectable controls (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another auction source, the vigilance panel will alert the user and allow the user to navigate directly to the alternative source for the item. Paragraph Number [0059] teaches FIG. 1a, an example user interface shown on a portion of a display (604') of a bidder console (604) is provided with a Vigilance Panel (901) in addition to or association with the normal display of auction item information (606).  This panel (901) allows the user to click or select (903) a "watch this" button which generates a Watch Item Command (805) to the ABLVU. Vigilance Data (805) produced by the ABLVU is received, and current sources (902) are shown with price and quantity as available from each source.  Each source in the list (902) may be provided with a hyperlink or redirection mechanism (807) so that the user may select (903) one or more of them and be navigated to a web page where the item might be reviewed, and optionally purchased from the source outside the auction).
a first control configured to indicate a sales strategy for the item is to be reviewed upon selection of the first control (Paragraph Number [0058] teaches throughout the auction window, the ABLVU monitors the current bidding level and the non-auction source prices and availabilities.  If the current bidding value is approaching, has reached or exceeded the price of an available item from a non-auction source, or from another 
and a second control configured to indicate the sales strategy is to be maintained upon selection of the second control (Paragraph Number [0059] teaches FIG. 1a, an example user interface shown on a portion of a display (604') of a bidder console (604) is provided with a Vigilance Panel (901) in addition to or association with the normal display of auction item information (606).  This panel (901) allows the user to click or select (903) a "watch this" button which generates a Watch Item Command (805) to the ABLVU. Vigilance Data (805) produced by the ABLVU is received, and current sources (902) are shown with price and quantity as available from each source.  Each source in the list (902) may be provided with a hyperlink or redirection mechanism (807) so that the user may select (903) one or more of them and be navigated to a web page where the item might be reviewed, and optionally purchased from the source outside the auction).
As per claims 8 and 17, the combination of Bhogal, Teo, and Wu teaches each of the limitation of claims 1 and 10 respectively.
In addition, Bhogal teaches:
wherein the determining of the predictions comprises interval estimation (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0039] teaches 
As per claims 9 and 18, the combination of Bhogal, Teo, and Wu teaches each of the limitations of claims 1 and 8, and 10 and 17 respectively.
In addition, Bhogal teaches:
wherein the determining of the predictions comprises determining one or more of confidence intervals, credible intervals, tolerance intervals, prediction intervals, or likelihood intervals. (Paragraph Number [0045] teaches when the confidence level C.sub.Pi is greater than (or equal to) the threshold T, the APDU conveys (406) the suggested price to the user.  The system suggests optimal time t.sub.Pi to sell the item (e.g. months, holidays, etc.) at the suggested initial price.  The system also suggests one or more probabilities X.sub.1 . . . n of sale for different possible prices (e.g. 90% probability of sale at a price of $5000, but only 40% probability of sale at a price of $8000, etc.) Paragraph Number [0039] teaches a confidence (e.g. certainty) value is 

Response to Argument
Applicants arguments filed 9/14/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 9/14/2021, pgs. 9-11). Examiner respectfully disagrees. Examiner notes that new citations from the Bhogal reference have been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments directed towards the previous 35 USC 103 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above. In specific response to Applicant’s assertion that the Bhogal reference does not 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624